McAdam, J.
The judgment in the original action is in accordance with section 277 of the Code, and adjudges that the defendant therein pay the value of the property claimed in case a delivery cannot be had. The recovery of the value is not awarded absolutely, but conditionally, and until it appears that the condition cannot be performed, the sureties are hot liable for the value. The evidence required to prove noncompliance with such condition is the sheriff’s return upon an execution issued in the form prescribed by section 1373 of the Code of Civil Procedure, to the effect that delivery of possession of the property cannot be made(Hager v. Clute, 10 Hun, 447). Such an execution has not been issued and returned, and the conditional pliability of the sureties for the value of the property has not been legally fixed. But as to the moneyéd portion of the judgment, i. e., the $15.12 damages, and $183.65 costs, the plaintiff is entitled to recover, because the judgment as to these items is absolute, and these charges would have to be paid, whether the property was returned or not. Judgment will therefore be rendered for these two .sums, aggregating $198.77, with interest and costs.